Citation Nr: 1628535	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  15-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Service connection for bilateral hearing loss. 

2.  Service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1953 to November 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma (loud noise) during service.

2. The Veteran currently has a bilateral hearing loss disability.

3. The Veteran currently has a bilateral tinnitus disability.

4. The current bilateral hearing loss disability is etiologically related to in-service exposure to acoustic trauma.

5. The current tinnitus disability is etiologically related to in-service exposure to acoustic trauma.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for bilateral hearing loss and tinnitus, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection Legal Authority 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).

In this case, tinnitus and sensorineural hearing loss, which are organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for tinnitus and bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 
27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss or tinnitus (as organic diseases of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted because bilateral hearing loss and tinnitus are related to exposure to acoustic trauma (loud noise) during service.  Specifically, the Veteran asserted that he was exposed to loud noise as part of his military occupational specialty (MOS) as an engine room pipe fitter.  See October 2014 VA Form 21-526EZ; May 2015 VA Form 21-0958; June 2015 VA Form 9. 

The Board finds that the Veteran was exposed to acoustic trauma (loud noise) during active service.  As stated above, the Veteran asserted that he was exposed to loud noise as part of his MOS as an engine room pipe fitter.  The Board finds that the Veteran is competent to report exposure to loud noise in service, and that such assertion is credible because it is consistent with the Veteran's circumstances of service.  See DD Form 214 (listing the Veteran's MOS as pipe fitter).  

The Board finds that the Veteran has a current disability of bilateral hearing loss.  The January 2015 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The January 2015 VA examination report also shows a diagnosis of bilateral sensorineural hearing loss.

The Board finds that the evidence is in relative equipoise as to whether the Veteran has a current disability of bilateral tinnitus.  While the January 2015 VA examination report reflects that the Veteran denied having tinnitus, the June 2015 private examination report by Dr. D.M. shows that the Veteran reported intermittent bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the Veteran has a current disability of bilateral tinnitus.

The Board finds that the evidence is in relative equipoise as to whether the current bilateral hearing loss and tinnitus are etiologically related to in-service exposure to acoustic trauma (loud noise).  Evidence weighing in favor of this finding includes the June 2015 private opinion by Dr. D.M. that it is at least as likely as not that bilateral hearing loss and tinnitus are related to in-service exposure to acoustic trauma.  In reaching this conclusion, Dr. D.M. reasoned that the Veteran's high frequency hearing loss is consistent with significant noise exposure, and that tinnitus is frequently concomitant with sensorineural hearing loss.  The evidence does not show evidence of post-service exposure to loud noises.  Accordingly, the Board finds that the June 2015 private opinion is probative with respect to the question of the relationship between the current bilateral hearing loss and tinnitus disabilities and in-service exposure to acoustic trauma.  

Evidence weighing against this finding includes the January 2015 VA examiner's opinion that it is less likely than not that bilateral hearing loss is related to in-service exposure to acoustic trauma.  In reaching this conclusion, the January 2015 VA examiner reasoned that the service enlistment and separation examinations consisted of only "whisper tests" which were assessed at 15 out of 15, but that whisper tests are not frequency specific; therefore, there is no documentation for significant threshold shifts or documented in-service complaints for hearing loss due to noise exposure.  The January 2015 VA examiner did not provide an opinion addressing the relationship between the current tinnitus and in-service exposure to acoustic trauma.  The Board finds that the January 2015 VA opinion is of no probative value because it does not provide an opinion with rationale with respect to the relationship between the current bilateral hearing loss and tinnitus disabilities and in-service exposure to acoustic trauma.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current bilateral hearing loss and tinnitus are etiologically related to in-service exposure to acoustic trauma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  Because the Board is granting service connection on a direct basis based on a positive relationship between the bilateral hearing loss and tinnitus disabilities and active service, all other service connection theories are rendered moot.
  

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


